Dissenting Opinion by
Judge Rogers:
I respectfully dissent from the majority’s order invalidating Brookhaven’s regulation Section III-2 (b). The tax in question is on the privilege of doing business within the limits of Brookhaven. It is properly measured by gross receipts. Man, Levy & Nogi v. Scranton School District, 31 Pa. Commonwealth Ct. 75, 375 A.2d 832 (1977). See also F. J. Busse Co. v. Pittsburgh, 443 Pa. 349, 279 A.2d 14 (1971). The majority cites Philadelphia Appeal, 383 Pa. 428, 119 A.2d 205 (1956), but there the tax was on the privilege of transferring real property, not on doing business generally.
Section III-2(b) simply makes clear with respect to businesses located in Brookhaven that the tax must be measured by their entire receipts. Since such businesses are not exercising the taxed privilege in any other municipality there is nothing improper about measuring the tax by their entire receipts.